In an action for divorce, order punishing defendant for contempt for failing to pay alimony of fifteen dollars a week, as provided in the final judgment, and directing that he may purge himself of such contempt by paying two dollars a month upon the arrears of alimony amounting to $2,100 and by paying eleven dollars on the first and fifteenth of each month, modified by striking from the fourth decretal paragraph the provisions for payments to be made by defendant and by inserting in place thereof a provision that defendant shall pay to plaintiff five dollars a week on account of said arrears of $2,100 and the arrears of alimony at twelve dollars a week which have accrued since July 30, 1935, to the date of the order to be entered upon this decision and by pairing in addition twelve dollars a week alimony from the date of said last named order. As so modified, the order is affirmed, with ten dollars costs and disbursements to appellant. In our opinion, this order makes entirely inadequate provision for plaintiff’s support. In effect, it amounts to five dollars and fifty cents a week for both the arrears and future alimony, although the respondent coneededly is earning $2,400 a year or forty-six dollars and fifteen cents a week. Appeal from order denying motion for reargument dismissed. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur. [See ante, p. 912.]